ORDER
JONATHAN SAINT-PREUX of IRVINGTON, who was admitted to the bar of this State in 1992, having pleaded guilty in the United States District Court for the District of New Jersey to one count of submitting false immigration documents in violation of 18 U.S.C.A. § 1546(a) and (2), a felony under federal law, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), JONATHAN SAINT-PREUX is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that JONATHAN SAINT-PREUX be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JONATHAN SAINT-PREUX comply with Rule 1:20-20 dealing with suspended attorneys.